Citation Nr: 1739307	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-14 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from December 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a December 2014 decision, the Board denied entitlement to a compensable evaluation for increased evaluations for chondromalacia patella of the knees.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in September 2015 granting a Joint Motion for Remand (JMR) filed by the Veteran's attorney and the VA Office of the General Counsel  ("the Parties").  The Court's order vacated the Board's December 2014 decision and remanded the claims for readjudication. 

The Board remanded the claims to the RO in October 2015 for further development, and again in January 2017 for VA examinations in light of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The claims are returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia patella has been manifested, at worst, by painful motion with flexion limited to 120 degrees; the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, frequent episodes of locking, pain, and effusion into the joint, occasional incapacitating exacerbations, tibia and fibula nonunion or malunion, or genu recurvatum.  

2.  The Veteran's left knee chondromalacia patella has been manifested, at worst, by painful motion with flexion limited to 120 degrees; the disability has not resulted in limitation of extension, ankylosis, recurrent subluxation, lateral instability, frequent episodes of locking, pain, and effusion into the joint, occasional incapacitating exacerbations, tibia and fibula nonunion or malunion, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).

2.  The criteria for a disability rating in excess of 10 percent for left knee chondromalacia patella have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims.

The record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board will now address the merits of the claims.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In increased rating claims, the Board must consider whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees; and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion (ROM) of the knee is from 0 to 140 degrees in flexion and from 140 to 0 degrees in extension.  38 C.F.R. § 4.71, Plate II.  

Degenerative arthritis is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Any limitation of motion must be confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  For these purposes, VA regulations consider the knees to be major joints.  38 C.F.R. § 4.45(f).  

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Factual Background and Analysis

The Veteran seeks entitlement to a disability rating in excess of 10 percent for bilateral knee chondromalacia patella.  When the RO granted service connection, (effective from 1988) it assigned a 10 percent rating, bilaterally, based on objective evidence of pain with active and repetition motion, which has been continued throughout the appeal period.  

After initiating his claim for an increased disability rating, the Veteran first underwent a VA examination in November 2010.  Subjectively, the Veteran reported, pain, giving way, and swelling in both knees, which he reported treating with tramadol and other medication as needed.  However, he did not report any flare-ups, stiffness, weakness, or gait issues.  Objectively, the Veteran's right knee flexion was limited to 130 degrees, and the extension was normal from 130 to 0 degrees.  Examination of the left knee showed limited flexion to 125 degrees and normal flexion from 125 to 0 degrees.  Pain on active motion was noted on both knees.  The examination revealed no evidence of ankylosis.  Additionally, radiological imaging of both knees was unremarkable except for mild right patellar spurring.  The functional limitation effects were noted to be pain with prolonged walking and standing.  

With regard to the Veteran's June 2013 VA examination, the Board notes the JMR and the Court found the examination inadequate in the Court's September 2015 Order.  As such, the Board will not rely on the findings of this examination in its analysis. 

The Veteran underwent a VA examination of both knees in April 2016.  The Board notes the focus of this examination was the left knee, although both knees were examined.  Subjectively, the Veteran reported pain on motion and feeling like his knees were swollen.  He also reported his knees gave way sometimes.  However, the Veteran did not report flare-ups or any functional loss or impairment.  Objectively, the examination revealed the right knee flexion limited to 120 degrees, and extension from 120 to 0 degrees.  Although there was pain noted on flexion, it did not result in or cause functional loss.  The Veteran's entire right knee was tender to palpation but there was no evidence of pain in weight-bearing, or evidence of crepitus.  Objective testing of the left knee revealed flexion limited to 120 degrees and extension from 120 to 0 degrees.  Pain was also noted in flexion but the examiner noted it did not result in or cause functional loss.  The Veteran's left knee was also tender to palpation, although there was no evidence of pain with weight-bearing or evidence of crepitus.  The Veteran was able to perform repetitive use testing, which revealed no additional functional loss or ROM after three repetitions.  Likewise, repeated use over a period of time did not result in functional limitation due to pain, weakness, fatigability, or incoordination in either knee.  The examination report did not reveal any muscle strength loss, ankylosis, subluxation, lateral instability, effusion, shin splints, meniscal conditions, or loss of use of the joint in either knee. 

The Veteran most recently underwent a VA examination in March 2017.  Subjectively, the Veteran complained of daily pain in both knees.  However, he continued to deny any flare-ups or functional loss or impairment of either knee.  The examiner noted the original diagnosis of bilateral chondromalacea patella, as well as the minimal osteoarthritis diagnosis of December 2016.  Additionally, the examiner found no evidence of an abnormal gait in the medical records.  Objectively, the examination revealed the right knee flexion limited to 130 degrees, and extension from 130 to 0 degrees.  Although there was pain noted on flexion, it did not result in or cause functional loss.  There was also objective evidence of mild tenderness to the medial right knee, but no evidence of pain in weight-bearing or evidence of crepitus. Objective testing of the left knee revealed flexion limited to 125 degrees and extension from 125 to 0 degrees.  The examiner found evidence of pain in flexion, but noted it did not result in or cause functional loss.  There was also evidence of mild tenderness to the left medial knee, but the examiner noted no evidence of pain in weight-bearing or evidence of crepitus.  The Veteran was able to perform repetitive use testing, which revealed no additional functional loss or ROM after three repetitions.  Likewise, repeated use over a period of time did not result in functional limitation due to pain, weakness, fatigability, or incoordination in either knee.  Additionally, the examination revealed no additional factors contributing to the disabilities.  As in the previous examination, the March 2017 examination did not reveal any muscle strength loss, ankylosis, subluxation, lateral instability, effusion, shin splints, meniscal conditions, or loss of use of the joint in either knee.  Additionally, the Veteran was tested for pain on passive ROM and in nonweight-bearing but no evidence of pain was found.  As the Veteran's knees are both disabled, no undamaged opposite joint could be tested.  

The Veteran's medical history, as evidenced by VA treatment records, revealed complaints of daily pain with occasional swelling and flare-ups.  The Veteran's lay statements also indicate his symptoms have worsened over time. 

After a careful review of the record, the Board finds the preponderance of the evidence is against a disability rating in excess of 10 percent for both knees.  Initially, the Board notes neither of the Veteran's knee disabilities meets the criteria for a compensable rating for limitation of motion.  In order to be compensable under Diagnostic Codes 5260 and 5261, limitation of motion must be limited to, at least, 60 degrees in flexion and to 5 degrees in extension.  However, the Veteran's most severe limitation in flexion has been to 120 degrees in both knees.  Further, extension of both knees has been normal throughout the course of the appeal.  

The Veteran satisfies the criteria for the assigned 10 percent evaluation for each knee based on painful motion, but no more.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish any additional limitation of motion or functional loss or impairment, such as limitation of extension to 10 degrees or limitation of flexion to 45 degrees, as would be necessary for a separate or higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. While the Veteran did report his left knee giving way on occasion, there is no evidence of weakness, fatigability, or incoordination in the record.  Additionally, no functional loss was noted due to painful motion of either knee.  Nor has medical personnel observed an abnormal gait due to either knee disability, or instability in either joint.  In any case, the criteria for the higher rating based on the Veteran's range of motion are not met and he has been compensated for painful motion and limitation of flexion to 120 degrees, in both knees, in the 10 percent evaluations.  See 38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011).  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point for either knee.

Additionally, there is no evidence of ankylosis (Diagnostic Code 5256), recurrent subluxation, lateral instability (Diagnostic Code 5257), "locking" episodes, effusion (Diagnostic Code 5258, 5259), nonunion of the tibia and fibula, malunion of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263) in either knee.  Therefore, a higher or separate evaluation under any of these rating codes is not for consideration.  See Schafrath at 594.  

The Board has considered the Veteran's assertions.  He is competent to describe his observable symptoms.  However, he has not provided lay evidence describing his disability picture with a level of specificity that it could demonstrate that a higher rating under a different Diagnostic Code is warranted.  

Although the Board recognizes the Veteran's limitation of motion and reports of pain have varied throughout the appeal period, at no point has the limitation or pain reached a point that would warrant a staged rating for either knee.  As such, the Board's findings apply to the entire appeal period. 

Given the foregoing, disability ratings in excess of 10 percent for chondromalacea patella of the right and left knee are not warranted.  



ORDER

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the right knee is denied.  

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee is denied.  



____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


